Appellant was convicted of disturbing religious worship.
The indictment was transferred from the District to the County Court, and there the cause was tried. The transcript of transfer to the County Court fails to show a presentment of the indictment in the District Court by the grand jury. This is made the ground of dismissal in the County Court, and was overruled.
The point was properly presented, and should have been sustained. We think it unnecessary to discuss the question, but refer to the statutory provisions relating to the question and the decisions heretofore rendered. Willson's Crim. Proc., secs. 1942, 1943, 2007, 2009; Walker v. The State, 7 Texas Crim. App., 52; Brumley v. The State, 11. Texas Crim. App., 114; Donaldson v. The State, 15 Texas Crim. App., 25; Mitten v. The State, 24 Texas Crim. App., 346.
The point raised upon the alleged improper remarks of the county attorney will not be discussed, as they will hardly occur upon another trial in manner and form as stated in the bill of exceptions.
For the error indicated, the judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring. *Page 562